Citation Nr: 0806315	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-44 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant, A.C.M., may be recognized by the 
Department of Veterans' Affairs (VA) as the surviving spouse 
of the veteran.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1973, including combat service in the Republic of 
Vietnam, and his decorations included the Combat Infantryman 
Badge and the Purple Heart Medal.  The appellant is seeking 
to be recognized as the veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of VA that the appellant 
could not recognized as the surviving spouse of the veteran.


FINDINGS OF FACT

1.  The veteran and B.M.M were married in October 1977; they 
remained married until his death on July [redacted], 2002.  

2.  Through the fault of the veteran, he and B.M.M. had not 
lived together continuously from the date of their marriage 
to the date of the veteran's death on July [redacted], 2002.

3.  The veteran and the appellant began to live together as 
husband and wife on December [redacted], 1995; they had one child.

4.  In April 2003, VA determined that B.M.M. was entitled to 
receive death pension benefits but could not be paid these 
benefits because of her excessive income, but was invited to 
reapply if her financial situation changed, indicating that 
as the legal surviving spouse she was found entitled to 
gratuitous death benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  
38 U.S.C.A. §§ 103(a), 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.50, 3.52, 3.53, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The Board believes that the disposition of the present case 
is based upon the operation of the law. As discussed below, 
the evidence does not show that the appellant' had achieved 
the predicate status as a surviving spouse under the law. The 
United States Court of Appeals for Veterans Claims has held 
that the VCAA and its implementing regulation, 38 C.F.R. § 
3.159, have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Despite the fact that VCAA notice was not required in this 
case, in September 2002, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letter informed the appellant that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to provide information as to all her and the 
veteran's prior marriages and divorces, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also specifically asked 
to provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the September 2002 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, 
an October 2004 SOC provided her with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Applicable laws and regulations

38 C.F.R. § 3.50 (2007) reads as follows:  
(a) Spouse. "Spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
§3.1(j).  38 C.F.R. § 3.1(j) states that "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.
(b) Surviving spouse. Except as provided in §3.52, 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of §3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and:  
(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
 (2) Except as provided in §3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person. 

38 C.F.R. § 3.205 reads as follows:

a) Proof of marriage. Marriage is established by one of the 
following types of evidence:  
(1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record. 
(2) Official report from service department as to marriage 
which occurred while the veteran was in service.  
(3) The affidavit of the clergyman or magistrate who 
officiated. 
(4) The original certificate of marriage, if the Department 
of Veterans Affairs is satisfied that it is genuine and free 
from alteration.  
(5) The affidavits or certified statements of two or more 
eyewitnesses to the ceremony. 
(6) In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship. This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived.  
(7) Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred.  
(b) Valid marriage. In the absence of conflicting 
information, proof of marriage which meets the requirements 
of paragraph (a) of this section together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid. Where 
necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  
(c) Marriages deemed valid. Where a surviving spouse has 
submitted proof of marriage in accordance with paragraph (a) 
of this section and also meets the requirements of §3.52, the 
claimant's signed statement that he or she had no knowledge 
of an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact. (Authority: 38 U.S.C. 501(a)).

38 C.F.R. § 3.52 reads as follows:  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  
(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see §3.54(d)), and  
(b) The claimant entered into the marriage without knowledge 
of the impediment, and  
(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in §3.53, and 
(d) No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to the 
veteran's death.  38 U.S.C.A § 103(a).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

In April 2003, the RO issued an Administrative decision that 
had found that a valid marriage had not existed between the 
appellant, A.M., and the deceased veteran.

The evidence of record included the October 1977 marriage 
certificate for the veteran and B.M.M.  There was also a 
Request for Change of Program or Place of Program submitted 
on October 12, 1977.  This showed that he was married to 
B.M.M. ([redacted]).  He also submitted the birth certificates 
for the four children born of this marriage.  In November 
1977, VA sent correspondence to the veteran that indicated 
that he was to receive additional educational benefits on 
behalf of his spouse.  Another letter from VA, dated in 
October 1978, noted the additional educational benefits were 
being paid to him for his wife and his four children.

In August 1980, the veteran had applied for benefits; on this 
claim he had indicated that had divorced J.H. in Walker 
County, Alabama; the date was unknown.  He also indicated 
that he was married to B.M.M. and had four stepchildren.  A 
May 1982 Declaration of Status of Dependents showed that 
B.M.M. was his spouse and that he had four stepchildren.  

A September 1998 examination report indicates that he was 
married but that he had been separated from his wife for 20 
years; he said that he was living with a female companion in 
Dora, Alabama.  A December 1998 Declaration of Status of 
Dependents contained his declaration that he was married to 
A.M., the current appellant.  He stated that they had one 
daughter.  No previous marriages for either the appellant or 
the veteran were referred to.

A Veterans Service Representative spoke with the appellant in 
February 1999.  She stated that she had married the veteran 
in December 1995.  She referred to no previous marriages for 
either herself or the veteran.  A February 6, 1999, award 
added the appellant and her daughter to the veteran's award.  

In July 2002, the appellant submitted a claim for burial 
benefits.  She had authorized the veteran's funeral.  The 
veteran's death certificate also listed the appellant as the 
veteran's surviving spouse.  

On July 18, 2002, B.M.M. submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits.  She noted that the veteran 
had been previously married to J.H., from whom he was 
divorced.  She also indicated that she and the veteran had 
not lived together continuously from the date of their 
marriage to the date of the veteran's death.  She had not 
remarried since the veteran's death.  

On July 22, 2002, a VA Form 21-534 was received from the 
appellant.  She indicated that she and the appellant had 
married on December [redacted], 1995, and that both she and the 
veteran had only been married once.  She stated that they had 
lived together continuously from the date of their marriage 
to the date of the veteran's death; they also had one child.  

The appellant submitted a statement in which she stated that 
she and the veteran had been in a common-law marriage, which 
had begun on December [redacted], 1995.  She said that the RO had 
called her and had verified this information.  There is no 
evidence in the file that confirms this statement.  She also 
submitted a Declaration of Status of Dependents that showed 
that the veteran had divorced J.H. on June [redacted], 1972.  She 
also submitted evidence that suggested that the veteran had 
applied for a divorce from B.M.M. in April 2002.   On the 
back of a statement submitted by B.M.M., she indicated that 
B.M.M. was presently in a common-law marriage.  She provided 
a divorce decree for the veteran and J.H., and submitted a 
receipt indicating that the veteran had paid an attorney to 
initiate divorce proceedings from B.M.M.  She submitted a 
divorce decree that showed that she had divorced J.W.H. in 
December 1975 and that her maiden name, which was the same as 
the veteran's, was restored.

B.M.M submitted a statement on September 25, 2002, stating 
that she had married the veteran in October 1977.  She stated 
that the veteran had had numerous affairs over the years and 
would leave her for months at a time; however, he would 
always come back and was never gone long enough for her to 
engage in another relationship (she said she never knew when 
he would return).  She said that the veteran would contribute 
to the support of her and their children until the point that 
his drug habit had taken complete control of his life.  She 
stated that the appellant had a "hold" over the veteran 
because she was also a drug abuser.  

An attorney submitted a statement in September 2002 that 
indicated that the veteran had consulted with him and had 
been in the process of divorcing B.M.M at the time of his 
death.  However, no paperwork had been on file with the 
courts.

In determining if a marriage is valid, the law of the place 
where the parties resided will be applied.  38 C.F.R. 
§ 3.1(j).  The State of Alabama recognizes common law 
marriage.  To enter into a common-law marriage in Alabama, 
(1) there must have been a present agreement or mutual 
understanding to enter into the marriage relationship; (2) 
the parties must have been legally capable of making the 
contract of marriage; (3) there must have followed 
cohabitation as husband and wife; and (4) there had to be a 
public recognition of that relationship.  Mattison v. Kirk, 
497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 
(1982).  In Mattison, the Alabama Supreme Court noted that 
proof of agreement to enter into a common law marriage could 
be inferred from the circumstances such as cohabitation and 
reputation.  Id. at 122.  

The Board notes the requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran will be considered to be met when there is 
evidence that any separation was due to the misconduct of, or 
procured by, the veteran without the fault of the surviving 
spouse.  Temporary separations which ordinarily occur, to 
include those caused by the fault of either party, will not 
break the continuity of cohabitation.  See 38 C.F.R. 
§ 3.53(a), (b).  

The evidence of record shows that any separations between the 
veteran and B.M.M. were solely the fault of the veteran.  
There is also no evidence of record that the veteran had 
divorced B.M.M.  Although the veteran may have initiated 
divorce proceedings prior to his death, he was not actually 
divorced from her.  Clearly, B.M.M is the veteran's surviving 
spouse.  

According to 38 C.F.R. § 3.52, where an attempted marriage 
between a claimant and the veteran was invalid by reason of 
legal impediment (in this case, the veteran's marriage to 
another), the attempted marriage will nevertheless be deemed 
valid if all the requirements of section 3.52 are met.  
Unfortunately, for the appellant not all the requirements of 
this regulations have been met.  Although the first three 
requirements of 38 C.F.R. § 3.52 have been met, because 
B.M.M., the legal surviving spouse, has filed a claim for 
death benefits and was found to be entitled to receive those 
benefits but is not being paid because of her excessive 
income, the fourth requirement has not been satisfied.  Thus, 
the requirements of 38 C.F.R. § 3.52(d), which must be 
satisfied in the conjunctive, have not been met.  As such, 
the appellant cannot be recognized as the surviving spouse of 
the veteran.  According, her claim must be denied.  

In reaching this determination, the Board does not wish in 
any way to suggest that the appellant is not sincere in 
believing that she was the veteran's surviving spouse or to 
diminish in any way the veteran's heroic Vietnam combat 
service.  Although the Board is sympathetic to the 
appellant's claim, it is without authority to grant her claim 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Recognition of the appellant has the surviving spouse of the 
veteran is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


